DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub. 20120081641 and hereafter Noh) in view of Sato et al. (US Pub. 20140267985 and hereafter Sato), Hao (US Pub. 20170227812), and Nagase et al. (US Pub. 20150109697 and hereafter Nagase).
As per claim 1, Noh teaches (in figures 4-5) an electronic device (101), comprising: a first substrate (110); a second substrate (150), opposite to the first substrate; a black matrix layer (153) disposed between the first substrate and the second substrate and comprising a first pixel region (a first row of the display extending in direction drt1 comprising one row of openings in 153 see figure 4 and paragraph 56) and a first shielding region (a first row of the display extending in direction drt1 comprising one portion of 153 extending in direction drt1 see figure 4 and paragraph 56), wherein the first pixel region and the first shielding region are disposed along a first direction (drt2), and the first pixel region comprises a first sub-pixel opening (opening in 153 filled with color filter 156c) and a second sub-pixel opening (opening in 153 filled with color filter 156a) arranged along a second direction (drt1), and the first direction is different from the second direction; a scan line (113) disposed between the first substrate and the second substrate, wherein the scan line extends along the second direction, and the first shielding region overlaps the scan line (see figures and paragraph 56); a first color resist (portion of blue photoresist color filter 156c overlapping horizontal portion of black matrix 153) and a second color resist (portion of red photoresist color filter 156a overlapping horizontal portion of black matrix 153) disposed in the first shielding region, wherein a color of the first color resist is different from a color of the second color resist (see figure 5 and paragraph 57), the first color resist comprises a curve edge (edges/corners of blue photoresist color filter 22 which will inherently be rounded and not formed as sharp corners as shown in figures because the color filters are formed of exposed photoresist material as taught in paragraph 79); a first pixel color resist (the portion of blue photoresist color filter 156c in opening of  black matrix 153 and the portions overlapping vertical portions of black matrix 153) disposed corresponding to the first sub-pixel opening in the first pixel region, wherein a width of the first pixel color resist at the second direction is greater than the width of the first sub-pixel opening at the second direction (larger by portions that overlap vertical portions of 153); and a second pixel color resist (the portion of  red photoresist color filter 156a in opening of 153 and the portions overlapping vertical portions of 153) disposed corresponding to the second sub-pixel opening in the first pixel region, wherein the first pixel color resist and the second pixel color resist are not overlapped (see figure 5), wherein a portion of the first pixel region (vertical portion of 153) is disposed between the first pixel color resist and the second pixel color resist, the portion of first pixel region comprises a top surface (surface of the vertical portion of 153 contacting color filter layer 156) and a bottom surface (surface of the vertical portion of 153 contacting substrate 150) wherein the first pixel color resist is isolated from the second pixel color resist via the first pixel region, and the first pixel color resist and the second pixel color resist cover a top surface of the first pixel region (surface of the vertical portion of 153 contacting color filter layer 156) (see figure 5). 
Noh does not teach that the curve edge of the first color resist overlaps the second color resist in the first shielding region to form an overlapping region, and a width of the overlapping region at the second direction is greater than 0 and less than 50% of a width of the first sub-pixel opening at the second direction or that a width of the top surface is smaller than a width of the bottom surface.
However, Sato teaches (in figures 2-9) forming color filters (22, 24, and 26) and a black matrix layer (12) such that a first pixel region (row of 10 which comprises a row of 18 as shown in figure 2) and the first shielding region (row of 10 which comprises a row of 16 and regions 28 on both sides thereof as shown in figure 2) are disposed along a first direction (vertical direction as shown in figure 2), the first pixel region comprises a first sub-pixel opening (14 filled with color filter 22) and a second sub-pixel opening (14 filled with color filter 24) arranged along a second direction (horizontal direction as shown in figure 3), and the first direction is different from the second direction; a first color resist (portion of first colored photoresist color filter 22 including and between portions 42) and a second color resist (portion of second colored photoresist color filter 24 including and between portions 44) disposed in the first shielding region, wherein a color of the first color resist is different from a color of the second color resist (paragraph 39), the first color resist comprises a curve edge (edges/corners of first colored photoresist color filter 22 which will inherently be rounded and not formed as sharp corners as shown in figures because color filters are formed of exposed photoresist material as taught in paragraph 45), the curve edge of the first color resist overlaps the second color resist in the first shielding region to form an overlapping region (28 see paragraph 42), and a width of the overlapping region at the second direction is equal to a portion (18) of the first pixel region disposed between a first pixel color resist (portion of 22 formed between and overlapping 18) and a second pixel color resist (portion of 24 formed between and overlapping 18) (see figures and paragraph 46-47); wherein the first pixel color resist is disposed corresponding to the first sub-pixel opening in the first pixel region, wherein a width of the first pixel color resist at the second direction is greater than the width of the first sub-pixel opening at the second direction (larger by portions overlapping 18); and the second pixel color resist is disposed corresponding to the second sub-pixel opening in the first pixel region, wherein the first pixel color resist and the second pixel color resist are not overlapped (see figure 5), the portion of first pixel region comprises a top surface (surface of 18 contacting color filter layers 22, 24, and 26) and a bottom surface (surface of 18 contacting substrate 10) in order to prevent reduction of transmittance (see paragraphs 6 and 42) wherein the first pixel color resist is isolated from the second pixel color resist via the first pixel region, and the first pixel color resist and the second pixel color resist cover a top surface of the first pixel region (surface of 18 contacting color filter layers 22, 24, and 26)  (see figure 5). 
Hao teaches (in figures 2-3) forming a portion of a first pixel region (black matrix 21 formed between color filters 20 of different color) such that a width of a top surface (width of 210B) of the portion is smaller than a width of a bottom surface (width of 210A) of the portion (see figure and paragraph 30) in order to widen the viewing angle of the display where no color shift would occur (see paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify patterns the black matrix and color filters in Noh to include the openings and overlapping portions respectively as suggested by Sato in order to prevent reduction of transmittance as taught by Sato (see paragraphs 6 and 42) and to modify the cross sectional shape of the portions of the black matrix formed between color filters of different colors in Noh to have a top surface which is narrower than a bottom surface in order to widen the viewing angle of the display where no color shift would occur as taught by Hao (see paragraph 32). 
As such the cited references teach every limitation of the claimed invention, including that the width of the overlapping region at the second direction is equal to a width at the second direction of the vertically extending black matrix (see paragraphs 41-42 in Sato), except for the explicit teaching of the width of the overlapping region at the second direction being greater than 0 and less than 50% of a width of the first sub-pixel opening at the second direction. 
However, Nagase teaches that both the width (2W) of a black matrix (which is equal to the width of the overlapping region) and the widths (4W) of sub-pixel openings are result effective variables in that if the black matrix width is too small light leakage will occur and if the black matrix width is too large the aperture ratio of the pixels is lowered (see paragraph 54) and if the widths of the sub-pixel openings are too small the aperture ratio of the pixels will be lowered and if the widths of the sub-pixel openings are too large resolution of the display will be lowered and display performance will be deteriorated (see paragraph 66). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the overlapping region at the second direction to be greater than 0 and less than 50% of a width of the first sub-pixel opening at the second direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Regarding the limitation “the first color resist comprises a curve edge” as noted above this feature is inherent to any layer comprising a photoresist material and patterned by light exposure to have edges/corners. 
As per claim 2, Noh in view of Sato teaches that a width of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato) at the second direction is greater than the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction (larger by portions 42 from Sato).
As per claim 3, Noh in view of Sato teaches that the width of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato) at the second direction is greater the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction by an amount equal to two times the width of the vertical portion of the black matrix (vertical portion of 153 in Noh corresponding to 18 in Sato) (see paragraphs 41-42 in Sato) which is less than a width of the second substrate.
Noh in view of Sato does not specifically tach that the width of the first color resist is greater than or equal to 1.5 times the width of the first sub-pixel opening. 
However, Nagase teaches that both the width (2W) of a black matrix (which is equal to the width of the overlapping region) and the widths (4W) of sub-pixel openings are result effective variables in that if the black matrix width is too small light leakage will occur and if the black matrix width is too large the aperture ratio of the pixels is lowered (see paragraph 54) and if the widths of the sub-pixel openings are too small the aperture ratio of the pixels will be lowered and if the widths of the sub-pixel openings are too large resolution of the display will be lowered and display performance will be deteriorated (see paragraph 66). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the first color resist to be greater than or equal to 1.5 times the width of the first sub-pixel opening and less than a width of the second substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 4, Noh in view of Sato teaches that a color of the first pixel color resist (the portion of 156c in Noh corresponding to the portion of 22 formed between and overlapping 18 in Sato) is the same as the color of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato), and the first pixel color resist connects to the first color resist.
As per claim 5, Noh in view of Sato teaches that a color of the second pixel color resist (portion of 156a in Noh corresponding to the portion of 24 formed between and overlapping 18 in Sato) is the same as the color of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato), the second pixel color resist connects to the second color resist, and a width of the second color resist at the second direction is greater than a width of the second sub-pixel opening (opening in 153 filled with color filter 156a in Noh corresponding to 14 filled with color filter 24 in Sato) at the second direction (larger by portions 42 from Sato).
As per claim 6, Noh in view of Sato teaches that the width of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato) at the second direction is greater the width of the second sub-pixel opening (opening in 153 filled with color filter 156a in Noh corresponding to 14 filled with color filter 24 in Sato) at the second direction by an amount equal to two times the width of the vertical portion of the black matrix (vertical portion of 153 in Noh corresponding to 18 in Sato) (see paragraphs 41-42 in Sato) which is less than a width of the second substrate.
Noh in view of Sato does not specifically tach that the width of the second color resist is greater than or equal to 1.5 times the width of the second sub-pixel opening. 
However, Nagase teaches that both the width (2W) of a black matrix (which is equal to the width of the overlapping region) and the widths (4W) of sub-pixel openings are result effective variables in that if the black matrix width is too small light leakage will occur and if the black matrix width is too large the aperture ratio of the pixels is lowered (see paragraph 54) and if the widths of the sub-pixel openings are too small the aperture ratio of the pixels will be lowered and if the widths of the sub-pixel openings are too large resolution of the display will be lowered and display performance will be deteriorated (see paragraph 66). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the second color resist to be greater than or equal to 1.5 times the width of the second sub-pixel opening and less than a width of the second substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 7, Noh in view of Sato teaches that the black matrix layer further comprises a second shielding region (a second row of the display in Noh corresponding to a second row of 10 which comprises a second black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato which is downwardly adjacent from a first row of the display in Noh corresponding to a first row of 10 which comprises a first black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato), the first shielding region (a first row of the display in Noh corresponding to a first row of 10 which comprises a first black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato), the first pixel region (a first row of the display in Noh corresponding to a first row of 10 which comprises a first row of 18 as shown in figure 2 in Sato) and the second shielding region are disposed alternately along the first direction, and the first pixel region is disposed between the first shielding region and the second shielding region, wherein the electronic device further comprises a third color resist (portion of 156c in the second row in Noh corresponding to the portion of 22 including and between portions 42 in the second row in Sato) disposed in the second shielding region, a color of the third color resist is the same as the color of the first pixel color resist (the portion of 156c in Noh corresponding to the portion of 22 formed between and overlapping 18 in Sato), the third color resist connects to the first pixel color resist, and a width of the third color resist at the second direction is greater than the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction (larger by portions 42 from Sato).
As per claim 8, Noh in view of Sato teaches that the width of the third color resist (portion of 156c in the second row in Noh corresponding to the portion of 22 including and between portions 42 in the second row in Sato) at the second direction is greater the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction by an amount equal to two times the width of the vertical portion of the black matrix (vertical portion of 153 in Noh corresponding to 18 in Sato) (see paragraphs 41-42 in Sato) which is less than a width of the second substrate.
Noh in view of Sato does not specifically tach that the width of the third color resist is greater than or equal to 1.5 times the width of the first sub-pixel opening. 
However, Nagase teaches that both the width (2W) of a black matrix (which is equal to the width of the overlapping region) and the widths (4W) of sub-pixel openings are result effective variables in that if the black matrix width is too small light leakage will occur and if the black matrix width is too large the aperture ratio of the pixels is lowered (see paragraph 54) and if the widths of the sub-pixel openings are too small the aperture ratio of the pixels will be lowered and if the widths of the sub-pixel openings are too large resolution of the display will be lowered and display performance will be deteriorated (see paragraph 66). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the third color resist to be greater than or equal to 1.5 times the width of the first sub-pixel opening and less than a width of the second substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 9, Noh in view of Sato teaches that the black matrix layer comprises plural first pixel regions (rows of the display in Noh corresponding to rows of 10 each of which comprises a row of 18 as shown in figure 2 in Sato) and plural first shielding regions (rows of the display in Noh corresponding to rows of 10 each of which comprises a black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato) alternately disposed along the first direction.
As per claim 10, Noh in view of Sato teaches that a width of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato) and a width of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato) at the first direction is equal to a width of the first shielding region (a row of the display in Noh corresponding to a row of 10 which comprises a black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato) at the first direction (see paragraphs 41-42 in Sato).
As per claim 11, Noh teaches (in figures 4-5) an electronic device (101), comprising: a first substrate (110); a second substrate (150), opposite to the first substrate; a black matrix layer (153) disposed between the first substrate and the second substrate and comprising a first pixel region (a first row of the display extending in direction drt1 comprising one row of openings in 153 see figure 4 and paragraph 56) and a first shielding region (a first row of the display extending in direction drt1 comprising one portion of 153 extending in direction drt1 see figure 4 and paragraph 56), wherein the first pixel region and the first shielding region are disposed along a first direction (drt2), the first pixel region comprises a first sub-pixel opening (opening in 153 filled with color filter 156c) and a second sub-pixel opening (opening in 153 filled with color filter 156a) arranged along a second direction (drt1), and the first direction is different from the second direction; a scan line (113) disposed between the first substrate and the second substrate, wherein the scan line extends along the second direction, and the first shielding region overlaps the scan line (see figures and paragraph 56); a first color resist (156c overlapping horizontal portion of 153) and a second color resist (156a overlapping horizontal portion of 153) disposed in the first shielding region, wherein a width of the first color resist at the second direction is greater than a width of the first sub-pixel opening at the second direction (larger by portions that overlap vertical portions of 153); the first color resist comprises a curve edge (edges/corners of blue photoresist color filter 22 which will inherently be rounded and not formed as sharp corners as shown in figures because the color filters are formed of exposed photoresist material as taught in paragraph 79) a first pixel color resist (the portion of 156c in opening of 153 and the portions overlapping vertical portions of 153) disposed corresponding to the first sub-pixel opening in the first pixel region, wherein a width of the first pixel color resist at the second direction is greater than the width of the first sub-pixel opening at the second direction (larger by two times the width of the portion of 156c which overlaps the vertical portion of 153); and a second pixel color resist (the portion of 156a in opening of 153 and the portions overlapping vertical portions of 153) disposed corresponding to the second sub-pixel opening in the first pixel region, wherein the first pixel color resist and the second pixel color resist are not overlapped (see figure 5), wherein a portion of the first pixel region (vertical portion of 153) is disposed between the first pixel color resist and the second pixel color resist, the portion of first pixel region comprises a top surface (surface of the vertical portion of 153 contacting color filter layer 156) and a bottom surface (surface of the vertical portion of 153 contacting substrate 150) wherein the first pixel color resist is isolated from the second pixel color resist via the first pixel region, and the first pixel color resist and the second pixel color resist cover a top surface of the first pixel region (surface of the vertical portion of 153 contacting color filter layer 156) (see figure 5).  
Noh does not teach that the width of the fist color resist at the second direction is greater than or equal to 1.5 times of a width of the first sub-pixel opening at the second direction, that curve edge of the first color resist overlaps the second color resist in the first shielding region to form an overlapping region or that a width of the top surface is smaller than a width of the bottom surface.
However, Sato teaches (in figures 2-9) forming color filters (22, 24, and 26) and a black matrix layer (12) such that a first pixel region (row of 10 which comprises a row of 18 as shown in figure 2) and the first shielding region (row of 10 which comprises a row of 16 and regions 28 on both sides thereof as shown in figure 2) are disposed along a first direction (vertical direction as shown in figure 2), the first pixel region comprises a first sub-pixel opening (14 filled with color filter 22) and a second sub-pixel opening (14 filled with color filter 24) arranged along a second direction (horizontal direction as shown in figure 3), and the first direction is different from the second direction; a first color resist (portion of 22 including and between portions 42) and a second color resist (portion of 24 including and between portions 44) disposed in the first shielding region, the first color resist comprises a curve edge (edges/corners of first colored photoresist color filter 22 which will inherently be rounded and not formed as sharp corners as shown in figures because color filters are formed of exposed photoresist material as taught in paragraph 45), the curve edge of the first color resist overlaps the second color resist in the first shielding region to form an overlapping region (28 see paragraph 42), and a width of the first color resist at the second direction is larger than a width of the first sub-pixel opening at the second direction by twice the width of the overlapping region at the second direction which is equal to a width of a portion (18) of the first pixel region in the second direction disposed between a first pixel color resist (portion of 22 formed between and overlapping adjacent vertical black matrix sections 18) and a second pixel color resist (portion of 24 formed between and overlapping 18) (see figures and paragraph 46-47); wherein the first pixel color resist is disposed corresponding to the first sub-pixel opening in the first pixel region, wherein a width of the first pixel color resist at the second direction is greater than the width of the first sub-pixel opening at the second direction (larger by portions overlapping 18); and the second pixel color resist is disposed corresponding to the second sub-pixel opening in the first pixel region, wherein the first pixel color resist and the second pixel color resist are not overlapped (see figure 5), the portion of first pixel region comprises a top surface (surface of 18 contacting color filter layers 22, 24, and 26) and a bottom surface (surface of 18 contacting substrate 10) in order to prevent reduction of transmittance (see paragraphs 6 and 42) wherein the first pixel color resist is isolated from the second pixel color resist via the first pixel region, and the first pixel color resist and the second pixel color resist cover a top surface of the first pixel region (surface of 18 contacting color filter layers 22, 24, and 26)  (see figure 5). 
Hao teaches (in figures 2-3) forming a portion of a first pixel region (black matrix 21 formed between color filters 20 of different color) such that a width of a top surface (width of 210B) of the portion is smaller than a width of a bottom surface (width of 210A) of the portion (see figure and paragraph 30) in order to widen the viewing angle of the display where no color shift would occur (see paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify patterns the black matrix and color filters in Noh to include the openings and overlapping portions respectively as suggested by Sato in order to prevent reduction of transmittance as taught by Sato (see paragraphs 6 and 42) and to modify the cross sectional shape of the portions of the black matrix formed between color filters of different colors in Noh to have a top surface which is narrower than a bottom surface in order to widen the viewing angle of the display where no color shift would occur as taught by Hao (see paragraph 32). 
As such the cited references teach every limitation of the claimed invention, including that the width of the overlapping region at the second direction is equal to a width at the second direction of the vertically extending black matrix (see paragraphs 41-42 in Sato), except for the explicit teaching of the width of the first color resist at the second direction is greater than or equal to 1.5 times of the width of the first sub-pixel opening at the second direction. 
However, Nagase teaches that both the width (2W) of a black matrix (which is equal to the width of the overlapping region) and the widths (4W) of sub-pixel openings are result effective variables in that if the black matrix width is too small light leakage will occur and if the black matrix width is too large the aperture ratio of the pixels is lowered (see paragraph 54) and if the widths of the sub-pixel openings are too small the aperture ratio of the pixels will be lowered and if the widths of the sub-pixel openings are too large resolution of the display will be lowered and display performance will be deteriorated (see paragraph 66). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the first color resist to be greater than or equal to 1.5 times the width of the first sub-pixel opening, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Regarding the limitation “the first color resist comprises a curve edge” as noted above this feature is inherent to any layer comprising a photoresist material and patterned by light exposure to have edges/corners. 
As per claim 12, Noh in view of Sato teaches that the width of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato) at the second direction is greater than or equal to 1.5 times of the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction (see optimization in claim 11 above) and less than a width of the second substrate.
As per claim 13, Noh in view of Sato teaches that the width of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato) at the second direction is greater the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction by an amount equal to two times the width of the vertical portion of the black matrix (vertical portion of 153 in Noh corresponding to 18 in Sato) (see paragraphs 41-42 in Sato) which is less than a width of the second substrate.
Noh in view of Sato does not specifically tach that the width of the first color resist is greater than or equal to 2 times the width of the first sub-pixel opening. 
However, Nagase teaches that both the width (2W) of a black matrix (which is equal to the width of the overlapping region) and the widths (4W) of sub-pixel openings are result effective variables in that if the black matrix width is too small light leakage will occur and if the black matrix width is too large the aperture ratio of the pixels is lowered (see paragraph 54) and if the widths of the sub-pixel openings are too small the aperture ratio of the pixels will be lowered and if the widths of the sub-pixel openings are too large resolution of the display will be lowered and display performance will be deteriorated (see paragraph 66). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of the first color resist to be greater than or equal to 2 times the width of the first sub-pixel opening and less than a width of the second substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 14, Noh in view of Sato teaches that a color of the first pixel color resist (the portion of 156c in Noh corresponding to the portion of 22 formed between and overlapping 18 in Sato) is the same as the color of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato), and the first pixel color resist connects to the first color resist.
As per claim 15, Noh in view of Sato and Nagase teaches that a color of the second pixel color resist (portion of 156a in Noh corresponding to the portion of 24 formed between and overlapping 18 in Sato) is the same as the color of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato), the second pixel color resist connects to the second color resist, and a width of the second color resist at the second direction is greater than or equal to 1.5 times of a width of the second sub-pixel opening (opening in 153 filled with color filter 156a in Noh corresponding to 14 filled with color filter 24 in Sato) at the second direction (see optimization for the first color resist in claim 11 above).
As per claim 16, Noh in view of Sato and Nagase teaches that the width of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato) at the second direction is greater than or equal to 1.5 times of the width of the second sub-pixel opening (opening in 153 filled with color filter 156a in Noh corresponding to 14 filled with color filter 24 in Sato) at the second direction and less than a width of the second substrate (see optimization for the first color resist in claim 11 above).
As per claim 17, Noh in view of Sato and Nagase teaches that the black matrix layer further comprises a second shielding region (a second row of the display in Noh corresponding to a second row of 10 which comprises a second black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato which is downwardly adjacent from a first row of the display in Noh corresponding to a first row of 10 which comprises a first black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato), the first shielding region (a first row of the display in Noh corresponding to a first row of 10 which comprises a first black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato), the first pixel region (a first row of the display in Noh corresponding to a first row of 10 which comprises a first row of 18 as shown in figure 2 in Sato) and the second shielding region are disposed alternately along the first direction, and the first pixel region is disposed between the first shielding region and the second shielding region, wherein the electronic device further comprises a third color resist (portion of 156c in the second row in Noh corresponding to the portion of 22 including and between portions 42 in the second row in Sato) disposed in the second shielding region, a color of the third color resist is the same as the color of the first pixel color resist (the portion of 156c in Noh corresponding to the portion of 22 formed between and overlapping 18 in Sato), the third color resist connects to the first pixel color resist, and a width of the third color resist at the second direction is greater than or equal to 1.5 times of the width of the first sub-pixel opening (opening in 153 filled with color filter 156c in Noh corresponding to 14 filled with color filter 22 in Sato) at the second direction (see optimization for the first color resist in claim 11 above).
As per claim 18, Noh in view of Sato teaches that the color of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato) is different from the color of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato), and the color of the second pixel color resist (portion of 156a in Noh corresponding to the portion of 24 formed between and overlapping 18 in Sato) is different from the color of the first pixel color resist (the portion of 156c in Noh corresponding to the portion of 22 formed between and overlapping 18 in Sato).
As per claim 19, Noh in view of Sato teaches that the black matrix layer comprises plural first pixel regions (rows of the display in Noh corresponding to rows of 10 each of which comprises a row of 18 as shown in figure 2 in Sato) and plural first shielding regions (rows of the display in Noh corresponding to rows of 10 each of which comprises a black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato) alternately disposed along the first direction.
As per claim 20, Noh in view of Sato teaches that the width of the first color resist (portion of 156c in Noh corresponding to the portion of 22 including and between portions 42 in Sato) and the width of the second color resist (portion of 156a in Noh corresponding to the portion of 24 including and between portions 444 in Sato) at the second direction is smaller than a width of the first shielding region (a row of the display in Noh corresponding to a row of 10 which comprises a black matrix section 16 and regions 28 on both sides thereof as shown in figure 2 in Sato) at the second direction (runs the width of the display).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871